Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Continuation of BOX 3 of PTOL-303: The proposed amendments raise new issues that would require further consideration and/or search by the Examiner, where the proposed addition to claim 2 that the increasing activity has increasing rate of mass-transfer of the passivating “through agitation” and the baffle confines “the agitation” within the control zone raise new issues that would require further consideration and/or search, since claim 2 did not previously require such features, and furthermore, while claim 4 had increasing fluid velocity in the control zone, it did not have “agitation” in general which could be by other than increasing fluid velocity (note that claim 4 still remains as dependent from claim 1). Note claim 31 also did not have increasing agitation in general.  Furthermore, it was not required that “agitation” be confined within the control zone by the baffle, merely in claim 7 that the bath downstream of the baffle was not agitated (where there could be upstream non-control zones, for example).

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Please note that the proposed amendments have not been entered as discussed for BOX 3 above, and therefore the arguments have been considered as they apply to the claims filed September 10, 2021.
As to the 35 USC 112 rejections, since the proposed amendments have not been entered, the rejections are maintained.

The Examiner has reviewed these arguments, however, the rejection is maintained.  While Schmeling does not say the agitation with pumps, etc. with use of damping plates (baffles) is preferred, it is a possible system to use (note column 7, lines 50-68).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Therefore, damping plates/baffles would be considered a possible feature to use where the damping plates/baffles, although relatively complicated, would still be a taught possible feature and not taught against.  As to changing the principle of operation of Schmeling, while Schmeling gives an example of a suspended workpiece (column 4, lines 45-50), it generally describes immersing a substrate in a container (note claim 1, for example), which would also occur with the placement on a web that goes through a plating bath as described by Mallory, and also provides principle of operation of how 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718